ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_08_FR.txt. 248

OPINION INDIVIDUELLE DE M. AL-KHASAWNEH
{Traduction |

Souveraineté sur Zubarah et sur les Hawar — La Cour ne s'est pas prononcée
sur: [uti possidetis juris, /e titre originaire et l'impact des effectivités — Pré-
férence pour un traitement exhaustif des arguments présentés — La Cour s'est
limitée à la validité et au caractère obligatoire de la décision britannique de
1939 — Approche trop restrictive — Revendications territoriales susceptibles
d'examen judiciaire — Absence de renvoi au fond du droit dans la partie de
l'arrêt concernant les iles Hawar.

Absence d'examen rigoureux de la décision britannique dans l'arrêt — Allé-
gation qatarie de parti pris et de préjugé laissée sans réponse — Consentement
de Qatar à confier au Gouvernement britannique le règlement du différend —
Doutes quant à la réalité du consentement — Consentement artificiellement
réputé avoir été librement donné —- L'urbitrage Chardjah/Doubai est fonda-
mentalement différent.

Argument lié à Puti possidetis juris — Statut de Qatar et de Bahreïn —
« Etats protégés» ou « Etats ayant des relations conventionnelles spéciales avec
le gouvernement de Sa Majesté» — Contrôle du Gouvernement britannique sur
les Emirats — Pas de droit pour le Gouvernement britannique d'aliéner des
parties des territoires des Emirats sans le consentement des souverains de
ceux-ci — Absence de titre territorial britannique sur les Emirats — L’uti pos-
sidetis Juris est inapplicable — Droit intertemporel — Considéré à l'origine
comme un principe latino-américain — Doutes quant à l'applicabilité du prin-
cipe au Moyen-Orient.

Recherche du titre historique — Nécessaire étant donné l'incertitude des
autres bases pour la détermination du titre territorial — Les cheikhs Al-Khali-
fah ont exercé une influence sur les affaires de la péninsule qatarie — Xn pre-
cario possessionis — Argument de Qutar concernant son indépendance en 1968
— Rejeté — Souveraineté ottomane sur Qatar en 1872 — Indépendance de
Qatar en 1913 en vertu de la convention anglo-ottomane — Aucune indication
de l'étendue territoriale de l'autorité du souverain — Aucune preuve solide ne
permet de conclure que les Hawar appartenaient à Qatar — Relation entre lu
proximité géographique, les effectivités et le titre — Preuve des effectivités de
Bahreïn avant 1913 — Reconnaissance par les Ottomans des droits de propriété
du souverain de Bahreïn sur les îles — Autres effectivités démontrées jusqu'en
1936 --- Absence d'effectivités qataries.

 

1. Je souscris en substance à l'opinion majoritaire sur l'attribution de
la souveraineté sur Zubarah à Qatar et sur les Hawar à Bahreïn. En ce
qui concerne les Hawar, la Cour a ainsi conclu au motif que, bien que la
décision britannique de 1939 ne fût pas une décision arbitrale ayant
acquis l’autorité de la chose jugée, elle n’en constituait pas moins une
décision politique valide qui liait les Parties.

2. Etant parvenue à cette conclusion, la Cour s’est expressément consi-
dérée comme dispensée (arrêt, par. 148) de se prononcer sur:

212
DÉLIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 249

a) lPapplicabilité du principe de uti possidetis juris;

b) la question de savoir si l'une ou l’autre des Parties possédait un titre
originaire; et

c) l'impact du poids respectif des effectivités que les Parties affirment
avoir exercé sur les îles Hawar.

3. If nest bien entendu pas inhabituel que la Cour, face à ce qui
semble deux raisonnements formant une alternative, se contente, pour se
déclarer compétente ou conclure sur le fond, d’en analyser un seul!. Une
étude des avantages et des inconvénients d’une telle démarche sortirait du
cadre de la présente opinion individuelle. I! suffit de rappeler que j'ai eu
l'occasion, dans mon opinion dissidente? dans l'affaire de l’Incident
aérien du 10 août 1999 ( Pakistan c. Inde), de dire ma préférence pour un
traitement plus exhaustif des divers arguments présentés par les Parties et
ma réticence à céder trop facilement au formalisme. Ce sont des considé-
rations qui me guident également en la présente affaire.

4. En se limitant à la question de la validité et de la force obligatoire
de la décision britannique de 1939, la Cour risque de s’exposer à la cri-
tique non déraisonnable d’avoir été excessivement restrictive, d’autant plus
que la formule bahreinite de 1988 autorisait l'examen judiciaire de toutes
les revendications territoriales et ne se limitait pas au statut juridique de
la décision britannique. De plus, cette décision reposait sur une évalua-
tion du droit substantiel par les responsables britanniques de l'époque. et
que l’on souscrive ou non à cette évaluation, l’absence de toute référence
au droit substantiel dans la partie de l’arrêt concernant les îles Hawar me
semble injustifiée.

5. Plus important, pour fonder l'attribution du titre territorial sur les
îles Hawar sur la seule validité de la décision britannique, il faut sou-
mettre cette décision à l’examen le plus rigoureux, ce que la Cour n’a pas
suffisamment essayé de faire dans l’arrêt. Ainsi, l'argument qatari selon
lequel il y a eu parti pris et préjugé en violation de la règle qui interdit
tout parti pris de la part de celui qui prend une décision au plan interna-
tional est laissé sans réponse dans l'arrêt, bien que des éléments de preuve
Pétayent prima facie. Pour ne citer qu’un exemple, quel poids faut-il
accorder au fait indéniable que Weightman, qui était alors l'agent poli-
tique britannique, préparait une enquête sur le titre sur les îles Hawar en
même temps qu’il participait à la description de la concession, qui com-
prenait les îles Hawar, devant être accordée par Bahreïn (réplique de
Qatar, vol. 3, p. 389) et, de fait, conseillait au souverain de Bahreïn de ne
pas offrir une concession qui accorderait la totalité du secteur non

' Certains emprunts norvégiens, arrêt, C.1.J. Recueil 1957, p. 25: Plateau continental de
la mer Egée, arrêt, C.J. Recueil 1978, p. 16-17: Incident aérien du 10 août 1999 ( Paki-
stan c. Inde}, arrêt, CLS. Recueil 2000, p. 23-24. par. 26.

2 Incident aérien du 10 août 1999 (Pakistan c. Inde), arrét, CLI. Recueil 2000:
opinion dissidente de M. Al-Khasawneh, p. 49, par. 6.

213
DELIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 250

alloué à l'exception des Hawar et de 3 milles de mer autour de celles-ci?
(Réplique de Qatar, vol. 3, p. 437.)

6. En ce qui concerne le consentement de Qatar à confier le règlement
du différend au Gouvernement britannique sur la base de «la vérité et
l'équité», des doutes demeurent également quant à la réalité de ce consen-
tement si on le place dans le contexte du contrôle britannique total sur les
deux émirats et de la prise de conscience par le souverain de Qatar que,
face à ce qu'il a dû considérer comme un fait accompli, il n'avait per-
sonne d'autre vers qui se tourner. Dans ces conditions, on ne peut inter-
préter son accord s'agissant de confier le règlement du différend au Gou-
vernement britannique comme un consentement librement donné qu’au
prix d’une interprétation extrêmement littérale, hautement artificielle et
coupée de la réalité d’une série d'événements qui a commencé avec la
décision provisoire britannique de 1936 et pris fin en 1939 avec la déci-
sion définitive. Il convient d'ajouter ici que, si la conclusion du Tribunal
arbitral dans l'affaire du Différend frontalier entre Chardjah et Doubaï
sur la validité des décisions britanniques de 1956 et 1957 en tant que déci-
sions administratives pourrait être recommandée comme modèle dans la
présente affaire, cette décision est fondamentalement différente de la pré-
sente en ce que le consentement, jugé nécessaire par le Tribunal arbitral,
avait été librement donné par les six Etats de la côte de la Trêve, accom-
pagné d’un engagement exprès des souverains de Doubai et de Chardjah
de ne pas «contester la décision qui pourra être prise par l'agent politique
en ce qui concerne la question des frontières entre les émirats».

7. Pour ces raisons, l'arrêt aurait été plus solidement motivé si la Cour
avait laissé de côté la décision britannique de 1939 et avait exploré la voie
certes beaucoup plus ardue consistant à établir le titre originaire sur les
Hawar, ce que je vais essayer de faire dans la présente opinion. Mais je
me dois auparavant de faire de brèves observations sur un autre argu-
ment avancé pour Bahreïn à l'appui de sa revendication sur les îles
Hawar, à savoir l’applicabilité du principe de l'uti possidetis juris.

8. Des observations sur le principe de l’uri possidetis juris sont de mise
pour deux raisons: premièrement, parce que pour ceux qui doutent de la
réalité du consentement de Qatar à la décision britannique ou jugent que
ce consentement était vicié, la décision n’est rien d’autre qu’une applica-
tion déguisée du principe de l’ufi possidetis juris. De ce fait, étudier
l'impact de ce principe devient en pratique pertinent. Deuxièmement,
parce que les implications de ce principe, qui semble connaître une nou-
velle mutation, sont profondes. D’une manière générale, accepter trop
facilement son applicabilité irait à l'encontre d’autres droits juridique-
ment protégés, par exemple le droit à l’autodétermination (bien qu'un tel
danger n’existe pas en la présente affaire), ainsi que de la fonction même
des tribunaux internationaux, qui n’est pas de déclarer légales, par souci
de prévenir des conflits, des situations territoriales de facto préexistantes
sans s'arrêter au titre ni aux autres critères pertinents, mais de défendre la
justice en corrigeant les illégalités lorsqu'il s'en produit.

214
DELIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 25)

9. Aussi bien Bahrein que Qatar étaient considérés en droit britan-
nique non comme des colonies mais comme des «Etats protégés» ou par-
fois comme des «Etats ayant des relations conventionnelles particulières
avec le gouvernement de Sa Majesté». Malgré cette qualification officielle,
le Gouvernement britannique exerçait en fait un contrôle quasi total sur les
deux émirats, non seulement dans le domaine des relations internatio-
nales mais aussi dans celui des affaires intérieures. Ce contrôle découlait des
divers traités conclus avec les deux émirats et également de la «coutume,
du consentement et de l’acquiescement». Toutefois, s’agissant de la ques-
tion qui nous occupe du titre territorial, le Gouvernement britannique ne
revendiquait pas pour lui-même le droit d’aliéner des parties des terri-
toires des émirats sans le consentement des souverains de ceux-ci. Cela
ressort clairement de la sentence arbitrale rendue dans l'affaire du Différend
frontalier entre Chardjah et Doubaï*. De plus, le Gouvernement britan-
nique n’a jamais acquis de titre dans les divers émirats du Golfe, y com-
pris Bahreïn et Qatar, à la différence par exemple de la Couronne espa-
gnole en Amérique latine, qui avait acquis la souveraineté et un titre sur
des territoires. Cela devrait en soi nous amener à conclure que le principe
de l'uti possidetis juris est inapplicable en l'espèce.

10. De surcroît, dans la sentence rendue en 1998 dans le cadre de
l'arbitrage Ervthréel Yémen, le Tribunal arbitral a eu l’occasion d’exami-
ner l’argument selon lequel le principe de Puri possidetis juris s appliquait
et a rejeté cet argument avancé par l’une des parties, en notant:

«viennent s'ajouter à ces difficultés la question du droit intertempo-
rel et celle de savoir si cette doctrine de l’uri possidetis juris, dont on
pensait à cette époque qu'elle était essentiellement applicable en
Amérique latine, pourrait dûment être appliquée pour interpréter
une question juridique se posant au Moyen-Orient peu après la fin
de la première guerre mondiale».

Je trouve ce raisonnement persuasif et applicable par analogie à la pré-
sente situation, dans laquelle la cristallisation des revendications territo-
riales s’est produite avant que le principe eût commencé à perdre son
caractère essentiellement latino-américain et à s'internationaliser, bien
que son applicabilité éventuelle au Moyen-Orient soit même encore
aujourd’hui très sujette à caution.

11. J'ai déjà évoqué la difficulté inhérente qu’il y avait à vérifier un
titre historique ou même originel (par. 7 ci-dessus) et je rappellerai à cet
égard le célèbre aphorisme de Jorge Santayana: «l'avenir est relativement
facile à prédire. C’est le passé qui est pratiquement impossible à établir».
L'ouvrage classique de sir Robert Jennings sur l'acquisition de territoire
en droit international donne une idée de cette difficulté. Commentant

3 Différend frontalier entre Chardjah et Doubai, Sentence 1981, Jaternational Law
Reports, vol. 91, p. 567.
* Tribunal arbitral Erpthréel Yémen, première phase, par. 99.

215
DELIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 252

l'affaire des Minquiers et Ecréhous*, il y appelait l’attention sur ce qui
suit:

«Il y a quelque ironie à citer — fréquemment — l'affaire des Min-
quiers et des Ecréhous pour illustrer l'importance de la consolidation
historique; car c'est une affaire dans laquelle des pièces d'une érudi-
tion sans pareille démontrant l'effet de titres établis à l'époque féo-
dale ont presque été écartées au motif que «ce qui ... a une impor-
tance décisive, ce ne sont pas des présomptions indirectes déduites
d'événements du Moyen Age, mais les preuves se rapportant direc-
tement à la possession des groupes des Ecréhous et des Minquiers.»°
(Les italiques sont de moi.)

Dans la présente espéce, si les événements entourant l'établissement du
titre ne se sont pas produits au Moyen Age, ils remontent au XVIII siè-
cle et, de fait, si l’on tient dûment compte, comme iJ aurait fallu le faire,
de la dimension ottornane de l’histoire diplomatique des deux émirats, à
1517, année où la souveraineté ottomane a été étendue à l’ensemble de
l'Arabie même si, pour la plus grande part, en particulier dans la région
du Golfe, cette souveraineté était relachée ou symbolique.

12. Ces difficultés ont été aggravées en la présente affaire par le fait
que, bien que la Cour fût inondée d’une masse d'informations, parfois
d’une valeur probante douteuse ou d’une pertinence contestable, sur la
question cruciale de l'étendue territoriale de Qatar, les sources autoch-
tones sont plus remarquables par le peu d’informations qu'elles recèlent
que par leur contenu. De même, les preuves des effectivités bahreïnites
sont relativement modestes. I] n’est pas douteux que cet état de fait reflète
le sous-développement de la situation politique et économique dans les
deux émirats à l'époque. Nonobstant ces difficultés, la seule manière de
trancher la question de la souveraineté sur les Hawar est d'étudier l’his-
toire diplomatique des deux émirats; en particulier si l’on tient compte du
fait que ce qui apparaissait au premier abord comme des moyens subsi-
diaires, à savoir la validité de la décision britannique et l’applicabilité du
principe de luti possidetis juris, s'est révélé après examen des bases pré-
caires pour déterminer le titre territorial.

13. Il ressort avec une clarté relative du dossier historique que les
cheikhs Al-Khalifah ont exercé une influence considérable sur les affaires
du continent péninsulaire qatari depuis une certaine époque de la seconde
moitié du XVIII siècle jusqu'en 1868. Les preuves donnent aussi à penser
que cette influence n'était pas absolue et s’exercait plus fortement sur les
populations établies dans les zones côtières que sur les tribus nomades.
Même en ce qui concerne les premiers, cette influence était intermittente et
suscitait une opposition violente. I] est ainsi légitime de dire que si

$ Minquiers ct Ecréhous ( Francel Royaume-Uni), C.J. Recueil 1953, p. 47.

6 R. Y. Jennings, The Acquisition of Territory in International Law, p. 27.

216
DELIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 253

l'animus possidendi des Al-Khalifah était fort, le corpus possessionis effec-
tif était faible, et que de ce fait la mainmise des Al-Khalifah sur la pénin-
sule pouvait être interprétée, au mieux, comme in precario possessionis.

14. En 1861, Mohamed bin Khalifah conclut avec les Britanniques un
traité de protection dans lequel il était désigné comme «le souverain indé-
pendant de Bahreïn». En échange de la protection britannique, il s’enga-
geait à ne pas porter atteinte à la paix maritime. Il est évident qu'à
l'époque les autorités britanniques considéraient la péninsule qatarie
comme un domaine du souverain de Bahreïn.

15. Tout cela devait changer en 1868 lorsque Mohamed bin Khalifah
lança avec le cheikh d’Abou Dhabi une expédition punitive contre la côte
orientale de la péninsule au cours de laquelle les villes de Bida, Wakrah
et Doha furent détruites. Ayant manqué à ses obligations de ne pas trou-
bler la paix maritime, Mohamed Al-Khalifah fut sévèrement puni par les
Britanniques, qui le déposèrent et installèrent son frère Ali Al-Khalifah
sur le trône. Dans le même temps, les autorités britanniques signèrent un
traité distinct avec les cheikhs de Qatar, dont le principal était Mohamed
Al-Thani, aux termes duquel Mohamed bin Thani devait se retirer dans
son palais à Doha et continuer de verser certaines sommes à Ali Al-
Khalifah, sommes qui devaient être transmises aux Wahabis au titre du
zakat (un impôt religieux) dont étaient redevables les populations et les
tribus de Qatar.

16. On a soutenu pour Qatar que les événements de 1868 ont marqué
l'indépendance de Qatar et la consolidation du pouvoir des Al-Thani sur
la péninsule. À mon avis, cet argument ne résiste pas à un examen cri-
tique. Premièrement, parce que les traités concernaient principalement le
maintien de la paix maritime et non le titre territorial; deuxièmement,
parce que Mohamed Al-Thani était tenu de se retirer à Doha et dans les
environs; et troisièmement, parce que la poursuite des versements à Ali
Al-Khalifah, prévue dans le traité, confirme l'existence de vestiges d’auto-
rité bahreïnite sur la péninsule.

17. Mais par-delà ces questions, il en est une plus fondamentale. Les
événements de 1868 confirment à l'évidence que les autorités britanniques
dans le Golfe ont jugé plus commode de traiter directement avec les
cheikhs de Qatar. Cela peut-il en soi créer un titre? La réponse à cette
question ne peut être que négative, car la position britannique dans le
Golfe reposait elle-même sur une autorité de facto et non sur un titre
reconnu. De plus, les vues des puissances régionales qui avaient ou reven-
diquaient la souveraineté étaient complètement opposées à la position
britannique. Ainsi, la Perse, qui revendiquait Bahreïn depuis longtemps
et qui n’a renoncé à ses prétentions qu’à la veille de la fin des relations
conventionnelles de Bahreïn avec le Royaume-Uni en 1971, n’a jamais
étendu sa revendication territoriale à Qatar. De même, l'Empire otto-
man, dont la souveraineté sur Qatar et Bahreïn était incontestable —
même si, en ce qui concerne ce dernier, ces revendications demeurèrent
symboliques et ne furent jamais poursuivies —, n’a pu considérer qu’il
existait une dépendance de Qatar vis-à-vis de Bahreïn.

217
DÉLIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 254

18. Quoi qu'il en soit, la thèse de l'indépendance qatarie erga omnes à
compter de 1868 est sérieusement battue en brèche par le fait que les
Ottomans ont affirmé leur souveraineté sur la péninsule en 1872 et y sont
restés pratiquement jusqu’au moment où la première guerre mondiale a
éclaté. Le fait que durant la plus grande partie de leur séjour à Qatar
Jasim bin Thani ait été kaimakam, c’est-à-dire gouverneur de district, n’y
change rien. Les raisons de la résurgence ottomane au XIX° siècle sorti-
raient du cadre de la présente opinion. Il suffit de dire qu’un des princi-
paux motifs était que l'Etat ottoman craignait pour ses possessions
arabes face à l'expansionnisme européen’. Pour un empire surchargé, être
coopté par des familles ou des dirigeants locaux influents en leur qualité
de fonctionnaires de l'administration impériale ottomane était un moyen
commode de faire face à la nécessité d'étendre son contrôle. Ce processus
s'est répété dans toutes les parties de l’Empire ottoman où, jusqu'alors,
l’action de l'administration centrale ne se faisait pas directement sentir.

19. En réalité, la date de l'indépendance qatarie est 1913, date à laquelle
la convention anglo-ottomane a été conclue (mais non ratifiée). Bien que
ce traité concernât principalement la délimitation de Qatar par rapport au
Najd, c’est-à-dire l'Arabie centrale, il indique que la péninsule qatarie
continue d'être dirigée par les Al-Thani «comme par le passé». Toutefois,
il n'y a pas d'indication claire quant à l'étendue territoriale de cette auto-
rité, et cette étendue ne peut non plus être établie à partir du traité d’Aden
de 1914 entre l'Empire ottoman et la Grande-Bretagne, qui a été ratifié et
comportait en fait un renvoi aux dispositions pertinentes de la convention
anglo-ottomane de 1913. Les Hawar devaient-elles se trouver placées sous
Pautorité naissante des Al-Thani? Les dispositions de la convention sont
muettes et les mots «comme par le passé» ne militent pas en faveur d'une
telle interprétation, car cette autorité, indépendamment du pouvoir otto-
man, était limitée aux environs de Doha et au nord de la péninsule, autour
de Zubarah. De plus, il n’y a aucune mention expresse des Hawar dans la
convention, pas plus que n'y figure une expression comme «la péninsule
qatarie et les îles situées immédiatement au large de ses côtes», dont on
puisse tirer une conclusion raisonnablement solide. Toutefois, la conven-
tion anglo-ottomane de 1913 comporte une carte, qui constitue son an-
nexe V, qui étaye peut-être l’inclusion des Hawar dans la péninsule qatarie
(cette carte est reproduite en tant que carte 46 dans l’atlas cartographique
de la Réplique de Qatar), mais même sur cette carte il est difficile de par-
venir à des conclusions solides. Cette carte visait en premier lieu à délimi-
ter les territoires devant demeurer sous la souveraineté ottomane après la
conclusion du traité d’Aden. Pour ce qui est des autres territoires, elle
semble obéir à des critères géographiques plutôt que politiques.

7 Tl est intéressant de noter que tel avait été le cas en 1517 lorsque le sultan ottoman
Selim (Yildrim) a interrompu ses campagnes européennes qui étaient couronnées de
succès et s'est déplacé vers le sud pour faire face aux menaces portugaises dans le Golfe,
dans la mer Rouge et dans l'océan Indien.

218
DELIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 255

20. En l'absence d'indications claires dans la convention anglo-
ottomane, la revendication de Qatar sur les Hawar reposerait sur une forte
présomption, a savoir que des iles proches d’un continent appartiennent
a ce continent. Cette présomption est toutefois réfragable. La proximité
géographique ne peut écarter un titre clairement établi. Il serait donc cru-
cial d’examiner l'interaction subtile entre la notion de proximité géogra-
phique d’une part et celle de titre établi de l’autre en tenant compte du
poids des effectivités qui, si elles ne peuvent en elles-mêmes écarter le
titre, prennent une place de premier plan lorsque ce titre ou son étendue
territoriale ne sont pas clairs. Comme la Cour l’a dit de manière persua-
sive:

«Il est enfin des cas où le titre juridique n’est pas de nature à faire
apparaître de façon précise l'étendue territoriale sur laquelle il porte.
Les effectivités peuvent alors jouer un rôle essentiel pour indiquer
comment le titre est interprété dans la pratique.»®

21. Bahreïn a affirmé avoir démontré des effectivités sur les Hawar
durant une période de presque un siècle et demi; et notamment que l’éta-
blissement originel des Dawasir sur ces îles s'est effectué en vertu d’une
concession accordée par un certain cadi de Zubarah (autour de 1800)
alors que cette ville était toujours sous la souveraineté des Al-Khalifah.
Les preuves quant à cette effectivité particulière sont toutefois si incer-
taines et si indirectes qu'on ne peut guère leur accorder de valeur probante.
Plus pertinentes sont les effectivités bahreïnites durant la période allant
de 1872 à 1913, c'est-à-dire durant la présence ottomane à Qatar, car il
est très peu vraisemblable que les Ottomans qui étaient les détenteurs du
titre sur Qatar eussent acquiescé à de telles effectivités si elles n’avaient
pas été mises en œuvre sur un territoire où leurs revendications de sou-
veraineté étaient symboliques. On peut à cet égard citer les décisions de
tribunaux bahreïnites de 1909 au sujet de droits fonciers et de pièges à
poissons aux îles Hawar, ainsi que l'arrestation et la comparution forcée
de résidents de ces îles devant les tribunaux de Bahreïn. Quant aux cor-
roborations extérieures, on peut aussi citer l'utilisation de la même cou-
leur pour les Hawar et pour Bahreïn sur un levé effectué en 1878 par le
capitaine Izzet Bey, un officier de l’armée ottomane. A la différence de la
carte annexée à la convention anglo-ottomane de 1913, les cartes établies
par Izzet Bey n'autorisent pas d’interprétations différentes.

22. Ces faits ont une valeur probante importante, car ils confirment
que les Ottomans, qui avaient la souveraineté sur Qatar à cette époque,
reconnaissaient que le souverain de Bahreïn, bien qu'il n'eût pas de titre
sur la péninsule, n’en continuait pas moins de détenir des droits de pro-
priété sur les îles situées au large de la côte occidentale de Qatar, une
opinion qui n’est pas du tout déraisonnable si l’on considère que pour un

8 Différend frontalier { Burkina Faso! République du Mali), C.1.J. Recueil 1986, p. 387,
par. 63.

219
DELIMITATION ET QUESTIONS (OP. IND. AL-KHASAWNEH) 256

peuple de marins ces îles avaient des liens plus étroits avec les îles prin-
cipales de Bahreïn qu'avec Doha, qui est séparée des Hawar par un
redoutable désert.

23. En outre, jusqu’à 1936, date de la décision provisoire britannique,
Bahreïn a continué de mettre en œuvre un certain nombre d’autres effec-
tivités sur les Hawar. Par exemple, l'autorisation de l'exploitation du
gypse qui, outre qu'il s’agit normalement d’une activité gouvernementale,
donne aussi à penser que des personnes étroitement liées à Bahreïn
avaient une présence bien établie sur les îles Hawar. En revanche, Qatar
n’a pu quant à lui démontrer aucune effectivité comparable, de fait
aucune effectivité, sur les îles. Durant la période allant de 1936 à 1939, il
y a eu toute une série d’effectivités bahreinites, mais celles-ci doivent être
écartées car il ne s’agit que de tentatives visant à introduire de nouveaux
éléments de preuve alors que le différend avait commencé.

24. En conclusion, l'absence de clarté en ce qui concerne le titre origi-
nel de Qatar sur les îles Hawar donne aux effectivités invoquées par
Bahreïn à l'appui de son argument selon lequel il a conservé le titre ori-
ginel sur les Hawar un rôle crucial, nonobstant leur petit nombre et leur
modestie; car dans des circonstances similaires le droit international s’est
satisfait de peu de preuves, a n’en pas douter en fonction de normes fluc-
tuantes de temps et de lieu. Suivant ce raisonnement, je souscris a l’opi-
nion majoritaire.

(Signé) Awn Shawkat AL-KHASAWNEH.

220
